Citation Nr: 1828059	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Board remanded the Veteran's claim for an increased rating for allergic rhinitis because a statement of the case (SOC) was not issued.  In August 2014, a SOC was issued continuing the Veteran's ten percent rating for allergic rhinitis.  

In August 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record. 


FINDING OF FACT

The Veteran's allergic rhinitis is not characterized by polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for allergic rhinitis are not met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code (DC) 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, VA's duty to notify with respect to this claim has been satisfied.

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records.  The Veteran testified during his hearing that there were outstanding medical treatment and employment records that were relevant to his claim.  These were subsequently provided and associated with the claims file.  Thus, the duty to obtain relevant records is satisfied. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in March 2013 and September 2016.  The VA examiners provided clear explanations in support of their opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Disability evaluations are determined by applying the criteria set forth in the Schedule for Rating Disabilities to the Veteran's current symptomatology.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Under diagnostic code (DC) 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

For increased ratings claims that arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2012, the Veteran's employer performed a medical evaluation, which showed no breathing problems.  An evaluation was again performed in March 2013, when the Veteran reported smoking tobacco. He reported he had shortness of breath, to include while walking and washing.  From 2010 to 2015, the Veteran's employer concluded the employee had no apparent abnormal medical findings or medical history that would prevent or restrict the use of a respirator or protective equipment.  

In August 2011, the Veteran was seen at a private hospital for an upper respiratory infection.  The medical treatment records do not mention any correlation to the Veteran's allergic rhinitis.   

In December 2011, the Veteran was seen at a private hospital for breathing problems.  Specifically, he complained of heavy, labored, and uncomfortable breathing.  The Veteran associated the difficulty breathing with anxiety; diagnoses of anxiety and dyspnea were assigned.  

The Veteran was afforded a VA examination in March 2013.  The examiner noted that the Veteran has non-allergic rhinitis.  The examiner noted the Veteran's reported history of warm weather hayfever and sinusitis at the time of entry into the military, and his May 2003 treatment for presumed allergic rhinitis.  The examiner noted the Veteran's symptoms of itchy and watery eyes, sneezing, and runny nose, and his use of prescribed medications, to include a nasal spray and Allegra.  The Veteran reported missing roughly 15 days of work due to his allergic rhinitis; however, the examiner concluded that the Veteran's condition does not impact his ability to work.  After a review of imaging studies, the examiner concluded that the Veteran had rhinitis, with a greater than 50 percent obstruction of the nasal passage on both sides and permanent hypertrophy; there was not complete obstruction, nor nasal polyps.  

In May 2013, the Veteran was seen at a private hospital for sinus symptoms, which he reported had recently worsened.  Medical treatment records indicate that he did not have a runny nose or cough.  The Veteran reported no improvement with Claritin; he was prescribed a nasal spray and Zyrtec.

At his August 2015 hearing, the Veteran reiterated that his condition was severe enough to warrant a rating in excess of 10 percent.  Specifically, he testified that he missed two days of work every three weeks, had to have emergency respiratory treatment six times in the last three years, had difficulty breathing when playing with his daughter, and that he failed a "breathing test" performed by his employer.  He testified that he had trouble sleeping, but he denied being diagnosed with sleep apnea or the use of an assistive device while sleeping.  The Veteran reported that he was exposed to dust and wore a foam mask at work.  He further indicated that there were outstanding medical treatment records that would corroborate his testimony; the record was held open and the Veteran submitted additional evidence.  

Also at the August 2015 hearing, the Veteran's brother testified that the Veteran's breathing was loud.
In October 2015, the Veteran's fiancée provided a statement reporting that the Veteran's breathing was very loud and labored, especially when sleeping.  

The Veteran submitted an Absentee Detail Report from January 2011 to September 2015.  The report indicates that the Veteran missed roughly 169 hours of work in almost 5 years.  At worst, the report indicates that the Veteran missed 9 days of work in 2013.  

In a September 2016 VA examination, the examiner noted that the Veteran's symptoms began in 2004 and that the Veteran reported worsened symptoms since at least November 2014.  The examiner concluded that the Veteran did not have a greater than 50 percent obstruction nor complete obstruction of either nasal passage.  There was also no indication of nasal polyps nor permanent hypertrophy of the nasal turbinates.  

A rating in excess of 10 percent is not warranted.  The evidence shows a diagnosis of allergic rhinitis.  The evidence does not show a diagnosis of nasal polyps.  
During his August 2015 hearing, the Veteran raised the issue of an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. 3.321(b)(1)

The evidence does not show such an exceptional disability picture that the available schedular rating for his service-connected allergic rhinitis disability is inadequate.  The Veteran's complaints of runny nose, nasal passage obstruction, and general discomfort, are considered in the current schedular rating.  There is no showing by the Veteran that his disability has necessitated frequent periods of hospitalization or other impairment of a similar degree.  While he contends that his disability has generally interfered with his employability, the evidence does not support a conclusion that any such impairment is beyond that already contemplated by the applicable schedular criteria.  See Thun (extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).  

Referral for a disability rating for a service-connected allergic rhinitis disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is not appropriate.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for allergic rhinitis is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


